


Exhibit 10.45
EXECUTION VERSION
AMENDMENT NO. 1 TO CREDIT AGREEMENT
AMENDMENT NO. 1, dated as of November 29, 2013 (this “Amendment”), among
American Apparel, Inc., a Delaware corporation (the “Borrower”), the Facility
Guarantors party hereto, the existing Lenders (the “Existing Lenders”) under,
and as defined in, the Credit Agreement (as hereinafter defined), comprising at
least the Required Lenders (excluding, for the avoidance of doubt, the 2013
Lenders) and the 2013 Lenders (as hereinafter defined).
WHEREAS, reference is hereby made to the Credit Agreement, dated as of May 22,
2013 (the “Credit Agreement”), among the Borrower, the Lenders party thereto,
the Facility Guarantors party thereto and Lion/Hollywood L.L.C, as Initial
Lender;
WHEREAS, as of the date hereof, the Borrower and the Existing Lenders comprising
at least the Required Lenders desire to amend the Credit Agreement pursuant to
amendments authorized by Section 8.02 of the Credit Agreement to (i) permit the
borrowing of the 2013 Loans (as hereinafter defined) pursuant to this Amendment
and to designate the 2013 Loans as “Loans” for all purposes under the Credit
Agreement; (ii) add call protection provided under Section 2.07 and 2.08 of the
Credit Agreement to the two-year anniversary of the Amendment No. 1 Effective
Date; and (iii) make the other modifications set forth herein;
WHEREAS, the Borrower desires to obtain the 2013 Loans in an aggregate principal
amount of $5,000,000;
WHEREAS, each 2013 Lender has agreed to provide the 2013 Loans in accordance
with the terms and conditions set forth in this Amendment and in the Amended
Credit Agreement; and
WHEREAS, pursuant to Section 8.02 of the Credit Agreement, the consent of the
Required Lenders (excluding, for the avoidance of doubt, the 2013 Lenders) is
required for the effectiveness of the amendments to the Credit Agreement set
forth in this Amendment, and such Required Lenders have agreed to consent to
such amendments.
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
Section 1. Defined Terms; References. (a) Unless otherwise specifically defined
herein, each term used herein which is defined in the Credit Agreement has the
meaning assigned to such term in the Amended Credit Agreement. The rules of
construction and other interpretive provisions specified in Section 1.02 of the
Amended Credit Agreement shall apply to this Amendment, including terms defined
in the preamble and recitals hereto.
(b)    As used in this Amendment, the following terms have the meanings
specified below:
“2013 Lender” shall mean a Lender with a 2013 Loan Commitment or an outstanding
2013 Loan.
“2013 Loan” shall have the meaning provided in Section 2.




--------------------------------------------------------------------------------




“2013 Loan Commitment” shall mean, in the case of each Lender, the amount set
forth opposite such Lender’s name on Schedule 1 to this Amendment as such
Lender’s “2013 Loan Commitment”. The aggregate principal amount of all 2013 Loan
Commitments as of the Amendment No. 1 Effective Date is $5,000,000.
“Amended Credit Agreement” shall mean the Credit Agreement, as amended by this
Amendment.
“Amendment No. 1 Effective Date” shall have the meaning provided in Section 6
hereof.
Section 2. 2013 Loan. On the Amendment No. 1 Effective Date, subject to the
terms and conditions set forth herein and in the Amended Credit Agreement, each
2013 Lender, severally and not jointly, shall make a loan or loans (each, a
“2013 Loan”) to the Borrower in accordance with this Section 2 by delivering to
the Borrower immediately available funds in an amount equal to its 2013 Loan
Commitment.
Section 3. Amendment; Borrowings on Amendment No. 1 Effective Date. (a) Each of
the parties hereto agrees that, effective on the Amendment No. 1 Effective Date
and immediately prior to the borrowing of the 2013 Loans, the Credit Agreement
shall be amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the double-underlined
text (indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Exhibit A hereto
(b)    With effect from the effectiveness of this Amendment, each 2013 Loan made
on the Amendment No. 1 Effective Date in accordance with Section 2 hereof shall
constitute, for all purposes of the Amended Credit Agreement, a Loan made
pursuant to the Amended Credit Agreement and this Amendment, and all provisions
of the Amended Credit Agreement applicable to Initial Term Loans shall be
applicable to such Loans.
(c)    The 2013 Loan Commitments provided for hereunder shall terminate on the
Amendment No. 1 Effective Date immediately upon the borrowing of the 2013 Loans
pursuant to Section 2.
Section 4. Effect of Amendment; Reaffirmation; Etc. Except as expressly set
forth herein or in the Amended Credit Agreement, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or under the Credit Agreement or
under any other Loan Document and shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other provision of the Credit Agreement
or of any other Loan Document, all of which are ratified and affirmed in all
respects and shall continue in full force and effect. Without limiting the
foregoing, (i) each Loan Party acknowledges and agrees that each Loan Document
to which it is a party is hereby confirmed and ratified and shall remain in full
force and effect according to its respective terms (in the case of the Credit
Agreement, as amended hereby) and (ii) each Facility Guarantor hereby confirms
and ratifies its continuing unconditional obligations as Facility Guarantor
under the Guarantee with respect to all of the Obligations (including, for the
avoidance of doubt, the 2013 Loans made on the Amendment No. 1 Effective Date).
On and as of the Amendment No. 1 Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereof”, “hereunder”, “herein” and “hereby” and
each other similar reference, and each reference in any other Loan Document to
“the Credit Agreement”, “thereof”, “thereunder”, “therein” or “thereby” or any
other similar reference to the Credit Agreement shall refer to the Credit
Agreement as amended hereby.




--------------------------------------------------------------------------------




Section 5. Representations of Loan Parties. Each of the Loan Parties hereby
represents and warrants that, immediately prior to and immediately after giving
effect to the transactions contemplated by this Amendment, including the
borrowing of the 2013 Loans provided for herein:
(a)    the representations and warranties set forth in Article III of the
Amended Credit Agreement and in each other Loan Document shall be true and
correct in all material respects on and as of the Amendment No. 1 Effective Date
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date; provided that any such representation and warranty that is
qualified by “materiality”, “material adverse effect” or similar language shall
be true and correct in all respects (after giving effect to such qualification
therein) on and as of the Amendment No. 1 Effective Date with the same effect as
though made on and as of such date or such earlier date, as applicable; and
(b)    no Default or Event of Default shall exist or would result from the
transactions contemplated by this Amendment, including the borrowing of 2013
Loans; and
(c)    on the Amendment No. 1 Effective Date, after giving effect to all of the
transactions contemplated hereby (including the incurrence of the 2013 Loans),
the Loan Parties and their Subsidiaries on a consolidated basis are Solvent.
Section 6. Effectiveness. This Amendment, and the obligation of the 2013 Lenders
to make the 2013 Loans to be made by it pursuant to Section 2 of this Amendment,
shall become effective on the date (the “Amendment No. 1 Effective Date”) when
each of the following conditions shall have been satisfied:
(a)    the 2013 Lenders shall have received counterparts of this Amendment
executed and delivered by a duly authorized officer of each of (i) the Loan
Parties and (ii) the Existing Lenders constituting at least the Required
Lenders.
(b)    The 2013 Lenders shall have received a favorable written opinion
(addressed to each Lender, including the 2013 Lenders, and dated the Amendment
No. 1 Effective Date) of counsel for the Loan Parties covering such matters
relating to the Loan Parties, the Loan Documents or the transactions
contemplated thereby as the 2013 Lenders shall reasonably request. The Loan
Parties hereby request such counsel to deliver such opinions.
(c)    The 2013 Lenders shall have received Charter Documents and such other
documents and certificates as the 2013 Lenders or its counsel may reasonably
request relating to the organization, existence and good standing of each Loan
Party, the authorization of the transactions contemplated by the Loan Documents
and any other legal matters relating to the Loan Parties, the Loan Documents or
the transactions contemplated thereby, all in form and substance satisfactory to
the 2013 Lenders and their counsel (it being understood and agreed that the Loan
Parties shall not be required to deliver such Charter Documents if the relevant
Loan Party certifies that there have been no changes to such Charter Documents
from those delivered to the Initial Lender on the Closing Date).
(d)    The 2013 Lenders shall have received a certificate, reasonably
satisfactory in form and substance to the 2013 Lenders, (i) certifying the Loan
Parties and their Subsidiaries, taken as a whole, are Solvent as of the
Amendment No. 1 Effective Date and (ii) certifying that, as of the Amendment No.
1 Effective Date, the representations and warranties made by the Loan Parties in
this Amendment and the Loan Documents, or which are contained in any document
furnished in connection herewith and therewith, are true and correct in all
material respects; provided that any representation and warranty that




--------------------------------------------------------------------------------




is qualified as to materiality or “Material Adverse Effect” or similar language
and the representation and warranty contained in Section 3.04 of the Credit
Agreement shall be true and correct in all respects; and that no Default or
Event of Default exists.
(e)    All fees due at or immediately after the Amendment No. 1 Effective Date
and all Credit Party Expenses incurred in connection with the establishment of
the 2013 Loans contemplated hereby (including the reasonable fees and expenses
of counsel to the 2013 Lenders), shall have been paid in full on or before the
Amendment No. 1 Effective Date. All such amounts will be paid with the proceeds
of the Loans made on the Amendment No. 1 Effective Date and will be reflected in
the funding instructions given by the Borrower to the 2013 Lenders on or before
the Amendment No. 1 Effective Date.
(f)    All necessary consents and approvals to the transactions contemplated
hereby shall have been obtained and shall be reasonably satisfactory to the 2013
Lenders.
(g)    There shall have been delivered to the 2013 Lenders such additional
instruments and documents as the 2013 Lenders or their counsel reasonably may
require or request.
(h)    The 2013 Lenders shall have received a notice with respect to the
borrowing of the 2013 Loans as reasonably requested in a manner consistent with
that contemplated by Section 2.02(a) of the Credit Agreement.
(i)    The 2013 Lenders shall have received a true, correct and complete copy,
certified as such by the Borrower, of (1) the First Lien Credit Agreement, (2)
the Security Agreement, dated April 4, 2013, entered into in connection with the
First Lien Credit Agreement, (3) the Intellectual Property Security Agreement,
dated April 4, 2013, entered into in connection with the First Lien Credit
Agreement, (4) the U.S. Pledge Agreement (as defined in the First Lien Credit
Agreement), (5) the Guaranty, dated April 4, 2013, entered into in connection
with the First Lien Credit Agreement, (6) the Deposit Account Control Agreement,
dated April 4, 2013, among Capital One, N.A., American Apparel (USA), LLC,
American Apparel Retail, Inc., Capital One Leverage Finance Corp., and U.S. Bank
National Association, (7) the Security Agreement (as defined in the Senior Notes
Indenture), (8) the IP Security Agreement (as defined in the Senior Notes
Indenture), (9) the Pledge Agreement (as defined in the Senior Notes Indenture),
(10) the Senior Notes Indenture, (11) the Intercreditor Agreement (as defined in
the Senior Notes Indenture) and (12) the Canadian Intercreditor Agreement (as
defined in the Senior Notes Indenture), in each case, in effect as of the
Amendment No. 1 Effective Date (it being understood and agreed that the Loan
Parties shall not be required to deliver any such document if the relevant
Borrower certifies that there have been no changes to such document from that
delivered to the Initial Lender on the Closing Date).
[(j)    The 2013 Lenders shall have received a true, correct and complete copy,
certified as such by the Borrower, of an amendment to the First Lien Credit
Agreement and any loan documents related thereto, explicitly permitting the
incurrence of the 2013 Loans and the other transactions contemplated by this
Amendment, and such amendment shall be in form and substance reasonably
satisfactory to the 2013 Lenders and be in full force and effect on or prior to
the Amendment No. 1 Effective Date].
Section 7. No Other Amendments or Waivers; Confirmation. Except as expressly set
forth herein, this Amendment shall not by implication or otherwise limit,
impair, constitute a waiver of, or otherwise affect the rights and remedies of
the Lenders, the Borrower or any other Loan Party under the Credit Agreement or
any other Loan Document, and shall not alter, modify, amend or in any way affect
any of the terms, conditions, obligations, covenants or agreements contained in
the Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle the Borrower to any future consent to, or a
waiver,




--------------------------------------------------------------------------------




amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances. This Amendment shall
apply and be effective only with respect to the provisions of the Credit
Agreement specifically referred to herein. After the Amendment No. 1 Effective
Date, any reference in any Loan Document to the Credit Agreement shall mean the
Credit Agreement as modified hereby. As of the Amendment No. 1 Effective Date,
each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein,” or words of like import, and each reference in the other
Loan Documents to the Credit Agreement (including, without limitation, by means
of words like “thereunder”, “thereof” and words of like import), shall mean and
be a reference to the Credit Agreement as amended hereby, and this Amendment and
the Credit Agreement shall be read together and construed as a single
instrument. Each of the table of contents and lists of Exhibits and Schedules of
the Credit Agreement shall be amended to reflect the changes made in this
Amendment as of the Amendment No. 1 Effective Date. This Amendment is a Loan
Document.
Section 8. Consent of Facility Guarantors. Each Facility Guarantor hereby
consents to this Amendment and agrees that the terms hereof shall not affect in
any way its obligations and liabilities under the Loan Documents (as amended and
otherwise expressly modified hereby), all of which obligations and liabilities
shall remain in full force and effect and each of which is hereby reaffirmed (as
amended and otherwise expressly modified hereby).
Section 9. Expenses. The Borrower agrees to reimburse each of the Lenders
(including the 2013 Lenders) for their respective outstanding reasonable
out-of-pocket expenses (whether or not yet invoiced to the Borrower) incurred in
connection with the Credit Agreement, this Amendment and the other Loan
Documents (including without limitation, the reasonable fees, disbursements and
other charges of Simpson Thacher & Bartlett LLP as counsel to the Lenders). This
Amendment constitutes a Loan Document.
Section 10. Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York.
Section 11. Counterparts. This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. This Amendment may be delivered by facsimile or other electronic
transmission of the relevant signature pages hereof.
Section 12. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.
Section 13. Notices. All communications and notices hereunder shall be given as
provided in the Credit Agreement.
Section 14. Severability. The fact that any term or provision of this Amendment
is held invalid, illegal or unenforceable as to any person in any situation in
any jurisdiction shall not affect the validity, enforceability or legality of
the remaining terms or provisions hereof or the validity, enforceability or
legality of such offending term or provision in any other situation, or
jurisdiction or as applied to any person.
Section 15. Successors. The terms of this Amendment shall be binding upon, and
shall inure to the benefit of, the parties hereto and their respective
successors and assigns.




--------------------------------------------------------------------------------




Section 16. Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT OR ANY
OTHER LOAN DOCUMENT.
Section 17. Submission to Jurisdiction. Each Loan Party agrees that any suit for
the enforcement of this Amendment may be brought in the federal or state courts
of the State of New York as the Lenders may elect in their sole discretion and
consents to the non-exclusive jurisdiction of such courts. Each party to this
Amendment hereby waives any objection which it may now or hereafter have to the
venue of any such suit or any such court or that such suit is brought in an
inconvenient forum and agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Amendment shall affect any right that any Credit Party may otherwise have to
bring any action or proceeding relating to this Amendment against a Loan Party
or its properties in the courts of any jurisdiction.
[SIGNATURE PAGES FOLLOW]


 




--------------------------------------------------------------------------------




[Signature Page to Amendment No. 1 to Credit Agreement]
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
AMERICAN APPAREL, INC.
as Borrower






By:    /s/ Glenn A. Weinman            
Name: Glenn A. Weinman
Title: Executive Vice President, General Counsel and Secretary




Each of the other Guarantors listed on Annex A hereto:


 
By:
/s/ Glenn A. Weinman
Name:Glenn A. Weinman
Title:Executive Vice President, General Counsel and Secretary

















--------------------------------------------------------------------------------




Annex A


American Apparel (USA), LLC
American Apparel Retail, Inc.
American Apparel Dyeing & Finishing, Inc.
KCL Knitting, LLC
Fresh Air Freight, Inc.


























--------------------------------------------------------------------------------




[Signature Page to Amendment No. 1 to First Lien Credit Agreement]


lion/hollywood, l.l.c., as Lender
 
By
Name: Jeff Chang
 
Title: Vice President





2013 Lender:


LION/HOLLYWOOD L.L.C., as 2013 Lender
 
By
/s/ Jeff Chang
 
Name: Jeff Chang
 
Title: Vice President























































--------------------------------------------------------------------------------




Schedule 1
2013 Loan Commitment
2013 Lender
2013 Loan Commitment
Lion/Hollywood L.L.C.
Address for Lion/Hollywood L.L.C.:


100 Wilshire Boulevard
Los Angeles, CA 90401
$5,000,000







--------------------------------------------------------------------------------




Exhibit A
[Amendments to Credit Agreement attached]


CREDIT AGREEMENT, dated as of May 22, 2013, among:
(a)AMERICAN APPAREL, INC., a corporation organized under the laws of the State
of Delaware, with its principal executive offices at 747 Warehouse Street, Los
Angeles, California, for itself and as agent (in such capacity, the “Borrower”);
(b)the FACILITY GUARANTORS now or hereafter party hereto;
(d)    LION/HOLLYWOOD L.L.C., as the initial lender hereunder; and
(d)    the other LENDERS from time to time party hereto;
in consideration of the mutual covenants herein contained and benefits to be
derived herefrom, the parties hereto agree as follows:
ARTICLE I
Definitions
SECTION 1.01    Definitions.
As used in this Agreement, the following terms have the meanings specified
below:
“2013 Lender” has the meaning set forth in Section 1(b) of Amendment No. 1.
“2013 Loan” has the meaning set forth in Section 1(b) of Amendment No. 1.
“2013 Loan Commitment” has the meaning set forth in Section 1(b) of
Amendment No. 1.
“Affiliate” means, with respect to a specified Person, any Person that directly
or indirectly through one or more intermediaries Controls, is Controlled by or
is under common Control with the Person specified.
“Aggregate Exposure” means, with respect to any Lender at any time, an amount
equal to (i) until the Closing Date, the aggregate amount of such Lender’s
Commitments then in effect and (ii) thereafter, the aggregate then unpaid
principal amount of such Lender’s Loans, including PIK Interest added to the
principal amount of such Loans, if any.
“Aggregate Exposure Percentage” means, with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at
such time to the Aggregate Exposure of all Lenders at such time.
“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified and in effect from time to time.
“Amendment No. 1” means Amendment No. 1, dated as of the Amendment No. 1
Effective Date, among the Borrower, the Facility Guarantors party thereto, the
Existing Lenders party thereto and the 2013 Lenders.




--------------------------------------------------------------------------------




“Amendment No. 1 Effective Date” has the meaning set forth in Section 1(b) of
Amendment No. 1.
“American Apparel (USA)” means American Apparel (USA), LLC, a California limited
liability company.
“Applicable Law” means as to any Person: (i) all laws, statutes, rules,
regulations, orders, codes, ordinances or other requirements having the force of
law and (ii) all court orders, decrees, judgments, injunctions, notices, binding
agreements and/or rulings, in each case of or by any Governmental Authority
which has jurisdiction over such Person, or any property of such Person.
“Applicable Premium” means, with respect to Loans, including PIK Interest, to
be prepaid on (i) the date of any optional prepayment pursuant to Section 2.07
or (ii) a
Change of Control Payment Date pursuant to Section 2.08(a) (any such date, a
“Prepayment Date”), the excess of (A) the present value at such Prepayment Date
of
(1) the Prepayment Price of such Loans, including PIK Interest to the extent
added to
principal, plus (2) all required remaining scheduled interest payments due on
such Loans
through the second anniversary of the Amendment No. 1 Effective Date, computed
using a discount rate equal to the Treasury Rate plus 50 basis points over (B)
the
principal amount of such Loans, including PIK Interest, to be prepaid on such
Prepayment Date. Calculation of the Applicable Premium will be made by the
Borrower
or on behalf of the Borrower by such Person as the Borrower shall designate and
shall
be approved by the Required Lenders.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an affiliate of a Lender or (c) an entity or an
affiliate of an entity that administers or manages a Lender.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with, if applicable, the consent of any party whose
consent is required by Section 8.04), in the form of Exhibit A.
“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended, and
codified as 11 U.S.C. §101 et seq.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” has the meaning set forth in the Preamble to this Agreement.
“Borrowing” means the incurrence of Loans on the Closing Date.
2






--------------------------------------------------------------------------------




“Change of Control Payment Date” has the meaning provided therefor in Section
2.08(a).
“Charges” has the meaning provided therefor in Section 8.13.
“Charter Document” means as to any Person, its partnership agreement,
certificate of incorporation, operating agreement, membership agreement or
similar constitutive document or agreement, its by-laws and all shareholder or
other equity holder agreements, voting trusts and similar arrangements to which
such Person is a party or which is applicable to its Capital Stock, and all
other arrangements relating to the Control or management of such Person.
“Closing Date” means May 22, 2013.
“Code” means the Internal Revenue Code of 1986 and the Treasury regulations
promulgated thereunder, as amended from time to time.
“Collateral” means any and all “Collateral” or words of similar intent as
defined in any applicable Security Document (if any).
“Collateral Agent” means any collateral agent appointed pursuant to the Security
Documents.
“Commitment” means, (a) with respect to each Lender on the Closing Date, the
aggregate commitment(s) of such Lender hereunder to make Loans to the Borrower
on the Closing Date in an amount not to exceed the amount set forth opposite its
name on Schedule 1.01(a) hereto and (b) and with respect to each 2013 Lender on
the Amendment No. 1 Effective Date, the 2013 Loan Commitment of such Lender. As
of
the Closing Date, the aggregate amount of the Commitments is $4,500,000.
As of the
 
 

Amendment No. 1 Effective Date, the aggregate 2013 Loan Commitment is
$5,000,000.
“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.
“Control” means the possession, directly or indirectly, of the power (i) to vote
25% or more of the securities having ordinary voting power for the election of
directors (or any similar governing body) of a Person, or (ii) to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. The terms
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Party” means (i) the Lenders, (ii) any Collateral Agent, (iii) the
beneficiaries of each indemnification obligation undertaken by the Borrower and
the other Loan Parties under any Loan Document, (iv) any other Person to whom
Obligations under this Agreement and other Loan Documents are owing and (v) the
4




--------------------------------------------------------------------------------




“Indebtedness” has the meaning provided in the Senior Notes Indenture.
“Indemnified Taxes” means Taxes other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document.
“Indemnitee” has the meaning provided in Section 8.03(b). “Information” has the
meaning provided in Section 8.15(a).
“Initial Lender” means Lion/Hollywood L.L.C. or any Affiliate thereof to whom
its Loans are assigned within the first three months after the Closing Date.
“Intercreditor Agreement” means the Intercreditor Agreement among Capital One
Leverage Finance Corp., as administrative agent under the First Lien Credit
Agreement, U.S. Bank National Association, as collateral agent and trustee under
the Senior Notes Indenture, the Borrower and the Facility Guarantors, dated as
of April 4, 2013, as the same may be amended, supplemented or modified from time
to time.
“Interest Election” has the meaning provided in Section 2.04(a).
“Interest Payment Date” means the last day of each of March, June, September and
December.
“Interest Rate” means a per annum rate equal to 18%; provided, however, that if
a Special Interest Trigger Event occurs, the Interest Rate means a per annum
rate equal to 20%. Any change in the Interest Rate resulting from such Special
Interest Trigger Event shall become effective retroactive to (x) with respect to
the Loans made on the Closing Date, the Closing Date and (y) with respect to the
2013 Loans, the Amendment No. 1 Effective Date.
“Joinder Agreement” means an agreement, in the form attached hereto as Exhibit
C, pursuant to which, among other things, a Person becomes a party to, and bound
by the terms of, this Agreement and/or the other Loan Documents in the same
capacity and to the same extent as a Facility Guarantor.
“Lenders” means the Initial Lender, the other Persons identified on Schedule
1.01(a) hereto, the 2013 Lenders and each assignee that becomes a party to this
Agreement as set forth in Section 8.04(b), in each case other than a Person who
ceases to hold any Loans and any Commitments.
“Lien” has the meaning provided in the Senior Notes Indenture. “Loan Account”
has the meaning provided in Section 2.09(a).
“Loan Documents” means this Agreement, the Notes, the Security Documents, if
any, any intercreditor arrangement entered into pursuant to Section 5.05 and any
other instrument or agreement now or hereafter executed and delivered in
connection
8






--------------------------------------------------------------------------------




herewith, each as amended, restated, supplemented or otherwise modified from
time to time in accordance with the terms hereof and thereof.
“Loan Party” or “Loan Parties” means the Borrower and the Facility Guarantors.
“Loans” means all loans made on the Closing Date pursuant to this Agreement
pursuant to Section 2.01, all 2013 Loans made on the Amendment No. 1 Effective
Date pursuant to Amendment No. 1 and all PIK Interest, if any, that has been
added to the principal balance of the Loans on any Interest Payment Date
pursuant to Section 2.04.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the Loan
Parties, taken as a whole; (b) a material impairment of the rights and remedies
of any Lender under any Loan Document, or of the ability of the Loan Parties,
taken as a whole, to pay any Obligations under the Loan Documents, when due; or
(c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Documents to which it is a
party.
“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties and their Subsidiaries in an aggregate principal amount exceeding
$2,500,000.
“Maturity Date” means October 4, 2018, and if such date is not a Business Day,
the next succeeding Business Day.
“Maximum Rate” has the meaning provided therefor in Section 8.13.
“Minority Lenders” has the meaning provided therefor in Section 8.02(c).
“Notes” means the notes in substantially the form as attached hereto as Exhibit
B, as may be amended, supplemented or modified from time to time.
“Obligations” means (a) the due and punctual payment of (i) the principal of,
and interest (including all interest that accrues after the commencement of any
case or proceeding by or against the Borrower or any Facility Guarantor under
the Bankruptcy Code or any state, federal or provincial bankruptcy, insolvency,
receivership or similar law, whether or not allowed in such case or proceeding)
on the Loans and Facility Guaranties as and when due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise and (ii)
all other monetary obligations, including fees, costs, expenses and indemnities,
whether primary, secondary, direct, contingent, fixed or otherwise, of the Loan
Parties to the Credit Parties under this Agreement and the other Loan Documents,
and (b) the due and punctual payment and performance of all the covenants,
agreements, obligations and liabilities of each Loan Party under or pursuant to
this Agreement and the other Loan Documents.
9






--------------------------------------------------------------------------------




“Other Taxes” means any and all current or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
“Participant” has the meaning provided therefor in Section 8.04(e).
“Participation Register” has the meaning provided therefor in Section 8.04(e).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“PIK Interest” has the meaning provided in Section 2.04(a).
“Prepayment Date” has the meaning provided in the definition of “Applicable
Premium”.
“Prepayment Price” means (a) in the case of an optional prepayment pursuant to
Section 2.07, 109.0% of the principal amount of the Loans, including PIK
Interest, to
be prepaid and (b) in the case of a Change of Control Payment pursuant to
Section
2.08(a), 106.0% of the principal amount of the Loans, including PIK Interest, to
be
repurchased.
“Real Estate” has the meaning ascribed to “Premises” in the Senior Notes
Indenture.
“Register” has the meaning provided in Section 8.04(c).
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Release” has the meaning provided in Section 101(22) of CERCLA.
“Required Lenders” means (i) if there are two or fewer Lenders, all Lenders or
(ii) if there are three or more Lenders, at any time, Lenders holding more than
50% of the aggregate unpaid principal amount of the Loans outstanding, including
PIK Interest, if any, added to the principal amount of the Loans.
“Restricted Subsidiary” means any “Restricted Subsidiary” under the Senior Notes
Indenture or, if the Senior Notes Indenture is no longer in effect, any
Subsidiary of the Borrower which at the time of determination is not an
Unrestricted Subsidiary.
“Security Documents” means each security agreement or other instrument or
document executed and delivered pursuant to Section 5.05 of this Agreement or
any
10






--------------------------------------------------------------------------------




corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s Consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(i) of which Capital Stock representing more than 50% of the equity or more than
50% of the ordinary voting power or, in the case of a partnership, more than 50%
of the general partnership interests are, as of such date, owned, Controlled or
held, or (ii) that is, as of such date, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent. Unless the context otherwise requires, “Subsidiary”
or “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.
“Taxes” means any and all current or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.
“Total Commitment” means $4,500,000.
“Treasury Rate” means, with respect to a Prepayment Date, the yield to maturity
at the time of computation of United States Treasury securities with a constant
maturity
(as compiled and published in the most recent Federal Reserve Statistical
Release
H.15(519) (or any successor publication which is published weekly by the Board
and
which establishes yields on actively traded United States Treasury securities
adjusted to
constant maturity) that has become publicly available at least two (2) Business
Days
prior to such Prepayment Date (or, if such Statistical Release (or any successor
release)
is no longer published, any publicly available source of similar market data))
most
nearly equal to the period from such Prepayment Date to the second anniversary
of the
Amendment No. 1 Effective Date; provided, however, that, if the period from such
Prepayment Date to the second anniversary of the Amendment No. 1 Effective Date
is
not equal to the constant maturity of the United States Treasury security for
which a
weekly average yield is given, the Treasury Rate shall be obtained by linear
interpolation (calculated to the nearest one-twelfth of a year) from the weekly
average
yields of United States Treasury securities for which such yields are given,
except that
if the period from such Prepayment Date to the second anniversary of the
Amendment
No. 1 Effective Date is less than one year, the weekly average yield on actually
traded
United States Treasury securities adjusted to a constant maturity of one year
shall be
used.
“Unrestricted Subsidiary” means any “Unrestricted Subsidiary” under the Senior
Notes Indenture or, if the Senior Notes Indenture is no longer in effect, (i)
any Subsidiary of the Borrower that at the time of determination shall be or
continue to be designated an Unrestricted Subsidiary by the board of directors
of the Borrower in the manner provided in Section 5.06 and (ii) any Subsidiary
of an Unrestricted Subsidiary.
12






--------------------------------------------------------------------------------




Interest”), (ii) by increasing the outstanding principal amount of the Loans on
the relevant Interest Payment Date by the amount of interest accrued from the
effective date of any such Interest Election until such Interest Payment Date
(“PIK Interest”), with such increases to the principal amount of the Loans
allocated on a pro rata basis to the outstanding Loans of the Lenders in
accordance with such Lenders Aggregate Exposure Percentages immediately prior to
such allocation and/or (iii) at the Borrower’s discretion, partially in PIK
Interest and partially in Cash Interest. Unless the context otherwise requires,
for all purposes hereof, references to “principal amount” of the Loans refers to
the face amount of the Loans and not gross proceeds funded hereunder and
includes any interest so capitalized and added to the principal amount of the
Loans from the date on which such interest has been so added.
(a)(a) The Borrower must make an Interest Election by delivering a notice to
each of the Lenders no later than ten (10) Business Days prior to the effective
date of any Interest Election, which notice shall specify (x) whether such
Interest Election is made under clause (i) and/or (ii) of the immediately
preceding paragraph and (y) the effective date of such Interest Election, which
effective date must be the next succeeding Interest Payment Date to occur after
the date of the giving of such notice, or, if not a Business Day, the first
Business Day to occur thereafter. An Interest Election shall remain in effect
until the earlier of (i) next Interest Payment Date following the effective date
of such Interest Election and (ii) the Maturity Date; provided that no more than
one Interest Election may be given by the Borrower in any three-month period.
InSubject to Section 2.04(h), in the absence of such an election for any
interest period, interest on the Loans shall be payable as PIK Interest.
(b)(b) Subject to Section 2.05, each Loan shall bear interest (computed on the
basis of the actual number of days elapsed over a year of 365 (or 366 days, if
applicable) at a rate per annum that shall be equal to the Interest Rate
compounding quarterly to the extent provided in Section 2.04(cd).
(c)(c) Cash Interest accrued on each Loan shall be payable on the Interest
Payment Dates applicable to such Loan, except as otherwise provided in this
Agreement. PIK Interest accrued on each Loan shall be payable by increasing the
outstanding principal amount of the Loans by the amount of PIK Interest on the
Interest Payment Date applicable to such Loan for such period and in such
amounts as required by the relevant Interest Election(s). Any interest so added
to the principal amount of the Loans shall bear interest as provided in this
Section 2.04 from the date on which such interest has been so added. The
obligation of the Borrower to pay PIK Interest shall be automatically evidenced
by this Agreement or, if applicable, any Notes issued pursuant to this
Agreement. Any additional interest accrued on each Loan as a result of the
occurrence of a Special Interest Trigger Event shall be payable by increasing
the outstanding principal amount of the Loans by the amount of PIK Interest on
such immediately succeeding Interest Payment Date applicable to such Loan for
such period and in such amounts as required by the relevant Interest Election(s)
made pursuant to Section 2.04(a).
15




--------------------------------------------------------------------------------






(a)(d) All accrued and unpaid interest shall be paid in cash at maturity
(whether by acceleration or otherwise), after such maturity on demand and upon
any repayment or prepayment thereof (on the amount prepaid).
(b)(e) In addition to interest payments required to be made hereunder, and
subject to the rights of acceleration hereunder, the full unpaid principal
balance of the Loans, including PIK Interest, if any, that has been added to the
principal balance of the Loans, shall be payable in full on the Maturity Date.
(c)(f) In computing interest on any Loan, the date on which such interest is
paid shall not be included and the first date of the interest period applicable
to such Loan shall be included.
(d)Notwithstanding anything to the contrary herein, all interest on
the Loans shall be Cash Interest to the extent that the payment of PIK Interest
is not
permitted under the Senior Notes Indenture.
SECTION 2.05
Default Interest.
 
 
 



After the occurrence of any Default which remains unremedied for twenty (20)
days and at all times thereafter while such Default remains unremedied, interest
shall accrue on all outstanding Loans including on PIK Interest, if any, that
has been added to the principal amount of the Loan (after as well as before
judgment, as and to the extent permitted by law) at a rate per annum (the
“Default Rate”) equal to the Interest Rate in effect from time to time plus 2%
per annum and such interest shall be payable in cash on each Interest Payment
Date (or any earlier maturity of the Loans).
SECTION 2.06    Increased Costs.
(a)    If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or any holding company of any Lender; or
(ii)impose on any Lender any other condition affecting this Agreement or Loans
made by such Lender;
and the result of any of the foregoing shall be to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or otherwise), then the Borrower will pay to such Lender such additional amount
or amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.
(b)    If any Lender determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or liquidity or on the capital or
liquidity of such
16




--------------------------------------------------------------------------------




Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.
(a)A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section 2.06 and setting forth in reasonable
detail the manner in which such amount or amounts were determined shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within fifteen (15) Business Days after receipt thereof.
(b)Failure or delay on the part of any Lender to demand compensation pursuant to
this Section 2.06 shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that no compensation will be paid to any Lender with
respect to any Change in Law that has occurred 180 days before such Lender has
demanded compensation under this Section 2.06.
SECTION 2.07    Optional Prepayment of Loans; Reimbursement of
Lenders.
(a)The Borrower shall have the right to prepay any outstanding Loans, in whole
or part, upon at least two (2) Business Day’s prior written notice or facsimile
notice to each Lender, prior to 5:00 p.m., New York City time.
 
[Reserved.]



(b)Any prepayment made pursuant to this Section 2.07 shall be subject to the
following limitations:
(i)Allall prepayments shall be paid to all Lenders for application to the
prepayment of outstanding Loans, including PIK Interest, if any, together with
any accrued and unpaid interest, ratably in accordance with each Lender’s
Aggregate Exposure Percentage; and
(ii)all prepayments on or prior to the second anniversary of the Amendment No. 1
Effective Date shall be accompanied by an amount equal to the Applicable
Premium;
(iii)all prepayments after the second anniversary of the Amendment No. 1
Effective Date but on or prior to the third anniversary
of the Amendment No. 1 Effective Date shall be accompanied by a
premium in an amount equal to 9.0% of the principal amount of the
17




--------------------------------------------------------------------------------




Loans, including PIK Interest to the extent added to principal, to be
prepaid;
(i)all prepayments after the third anniversary of the
Amendment No. 1 Effective Date but on or prior to the fourth
anniversary of the Amendment No. 1 Effective Date shall be
accompanied by a premium in an amount equal to 4.5% of the principal
amount of the Loans, including PIK Interest to the extent added to
principal, to be prepaid; and
(ii)(ii) Eeach notice of prepayment shall specify the
prepayment date     and, the principal amount of the Loans to be prepaid
and the Applicable Premium, if any. Each notice of prepayment shall be
irrevocable and shall commit the Borrower to prepay such Loan by the amount and
on the date stated therein; provided that if a notice of prepayment is expressly
conditioned upon the effectiveness of an acquisition, debt incurrence or equity
issuance, then such notice of prepayment may be revoked (by notice to the each
Lender on or prior to the specified prepayment date) if such condition is not
satisfied.
(d)    In the event the Borrower fails to prepay the Loans on the date
specified in any prepayment notice delivered pursuant to Section 2.07(a), the
Borrower, on demand by any Lender, shall pay to such Lender, any amounts
required to compensate such Lender for any loss incurred by such Lender as a
result of such failure to prepay. Any Lender demanding such payment shall
deliver to the Borrower from time to time one or more certificates setting forth
the amount of such loss as determined by such Lender and setting forth in
reasonable detail the manner in which such amount was determined.
SECTION 2.08    Mandatory Prepayment; Commitment Termination.
(a)    Upon the occurrence of a Change of Control, the Borrower will
make an offer (a “Change of Control Offer”) to the Lenders to repurchase the
Loans at a purchase price in cash equal to (i) if the Change of Control Payment
Date shall occur on or prior to the second anniversary of the Amendment No. 1
Effective Date,
(x) one hundred percent (100%) of the aggregate principal amount of such Loans
outstanding, including PIK Interest, if any, plus (y) the Applicable Premium,
plus (z)
accrued and unpaid interest and (ii) if the Change of Control Payment Date shall
occur
after the second anniversary of the Amendment No. 1 Effective Date, one hundred
and six percent (106106.0%) of (x) the aggregate principal amount of such Loans
outstanding, including PIK Interest, if any, plus (y) accrued and unpaid
interest (the “Change of Control Payment”). Within five (5) Business Days
following any Change of Control, the Borrower will provide irrevocable notice to
each Lender describing the transaction or transactions that constitute the
Change of Control and stating the purchase price and the purchase date, which
shall be no later than five (5) Business Days from the date such notice is given
(the “Change of Control Payment Date”). On the Change of Control Payment Date,
the Borrower will deposit with the applicable
18






--------------------------------------------------------------------------------




the Borrower or any Facility Guarantor sends to the trustee or the holders under
the Senior Notes Indenture or any other Senior Notes Document;
(a)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of any Loan Party or any
Subsidiary thereof, or compliance with the terms of any Loan Document, as any
Lender may reasonably request;
(b)prompt written notice of a Default or Event of Default, specifying the nature
and extent thereof and the action (if any) which is proposed to be taken with
respect thereto.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and, if applicable,
any action taken or proposed to be taken with respect thereto.
SECTION 5.03    Use of Proceeds.
The proceeds of the Loans made hereunder on the Closing Date will be used only
to pay fees and expenses related to the financing contemplated hereby, including
but not limited to the attorney’s fees for the Initial Lender and the Borrower
and for general corporate purposes. No part of the proceeds of the Loans will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the regulations of the Board, including Regulations U and X. The
proceeds of the 2013 Loans made on the Amendment No. 1 Effective Date will be
used only to pay fees and
expenses related to the financing contemplated by Amendment No. 1, including but
not
limited to the attorney’s fees for the Initial Lender and the Borrower and for
general
corporate purposes.  SECTION 5.04
Additional Subsidiaries.



If any Loan Party shall form or acquire a Subsidiary after the Closing Date, the
Borrower will notify each of the Lenders thereof and if such Subsidiary is
required to become a “Guarantor” under the Senior Notes Indenture or any
amendment, amendment and replacement, supplement, modification or refinancing
thereof, the Borrower will cause such Subsidiary to become a Loan Party
hereunder by executing a Joinder Agreement and under each applicable Loan
Document (including any Security Documents, to the extent applicable), in the
manner provided therein within ten (10) Business Days after such Subsidiary is
formed or acquired and, if the Obligations are permitted to be secured pursuant
to the Senior Notes Indenture, within ten (10) Business Days after such
permission, promptly take such actions to create and perfect Liens on such
Subsidiary’s assets to secure the Obligations as the Required Lenders shall
reasonably request.
29






--------------------------------------------------------------------------------




SECTION 5.05    Security.
(a)    If and to the extent that the entire amount of the Obligations is
permitted to be secured pursuant to clause (27) of the definition of “Permitted
Liens” set forth in the Senior Notes Indenture (it being understood and agreed
that such permission may depend on the ability of the Obligations to be incurred
pursuant to the Consolidated Fixed Charge Coverage Ratio (as defined in the
Senior Notes Indenture) provisions of Section 4.08(a) of the Senior Notes
Indenture on such date of determination), the Borrower shall promptly, and in
any event no later than ten (10) Business Days after such determination is made,
enter into Security Documents to cause the Obligations hereunder to be secured
on a junior priority basis to the Liens securing the “Obligations” (as defined
in the First Lien Credit Agreement) of American Apparel (USA), LLC and the other
“Loan Parties” under the First Lien Loan Documents and the “Obligations” (as
defined in the Senior Notes Indenture) of the Borrower and the other
“Guarantors” under the Senior Notes Indenture and the other Senior Notes
Documents, and the Loan Parties shall not have any liens on their property or
assets other than “Permitted Liens” (as defined in the Senior Notes Indenture)
and the Borrower shall not be permitted to secure any other Indebtedness
pursuant to clause (27) of the definition of “Permitted Liens” set forth in the
Senior Notes Indenture unless and until the Obligations hereunder are so secured
(it being understood and agreed that such Security Documents shall not secure
any PIK Interest
added to principal on an Interest Payment Date after the entry into such
Security
Documents if such PIK Interest is not permitted to be secured pursuant to the
Senior
Notes Indenture on such Interest Payment Date; provided that such Security
Documents provide that any PIK Interest not so secured shall subsequently be
secured
on any date when such PIK Interest is permitted to be secured pursuant to the
Senior
Notes Indenture). Each Loan Party shall deliver such certificates, legal
opinions and other information and documentation as reasonably requested by the
Required Lenders pursuant to this Section 5.05.
(a)Neither the Borrower nor any of its Restricted Subsidiaries will take or
knowingly omit to take any action that would materially impair the Liens in
favor of the Lenders with respect to any material portion of the Collateral. The
Borrower shall, and shall cause each Facility Guarantor to, at their sole cost
and expense, (i) execute and deliver all such agreements and instruments as the
Required Lenders shall reasonably request to more fully or accurately describe
the property intended to be Collateral or the obligations intended to be secured
by the Security Documents and (ii) file any such notice filings or other
agreements or instruments as may be reasonably necessary under Applicable Law to
perfect (and maintain the perfection and priority of) the Liens created by the
Security Documents, subject to Permitted Liens, at such times and at such places
as the Required Lenders may reasonably request, in each case subject to the
terms of the Security Documents.
(b)Notwithstanding anything to the contrary herein or in any other Loan
Document, (i) neither the Borrower nor any Loan Party shall be required to enter
into Security Documents or otherwise grant any security interest to the Lenders
until
30






--------------------------------------------------------------------------------




SECTION 7.05    Waiver of Subrogation.
Each Facility Guarantor agrees that it shall not be entitled to any right of
subrogation in relation to the Lenders in respect of any obligations guaranteed
hereby until payment in full of all obligations guaranteed hereby.
SECTION 7.06    Waiver of Stay, Extension or Usury Laws.
Each Facility Guarantor covenants to the extent permitted by law that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay or extension law or any usury law that
would prohibit or forgive such Facility Guarantor from performing its Guarantee
as contemplated herein, wherever enacted, now or at any time hereafter in force;
and each Facility Guarantor hereby expressly waives to the extent permitted by
law all benefit or advantage of any such law, and covenants that it shall not
hinder, delay or impede the execution of any power herein granted to the
Lenders, but shall suffer and permit the execution of every such power as though
no such law had been enacted.
ARTICLE VIII
Miscellaneous
SECTION 8.01    Notices.
Except in the case of notices and other communications expressly permitted to be
given by telephone, all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or e-mail, as
follows:
(a)if to any Loan Party, to it at American Apparel, Inc. 747 Warehouse St., Los
Angeles, CA 90021, Attention: Glenn Weinman (Telecopy No. (213) 201-3048),
(E-Mail glenn@americanapparel.net), with a copy to Skadden, Arps, Slate, Meagher
& Flom LLP, Attention: David Reamer (Telecopy No. (213) 621-5052); E-Mail
dreamer@skadden.com);
(b)if to the Initial Lender, to it at the following address:
Lion/Hollywood L.L.C.
100 Wilshire Boulevard
Los Angeles, CA 90401
Attention: Jeff Chang
E-Mail Address: chang@lioncapital.com
(c)if to any Credit Party other than the Initial Lender, to it at its address
(or facsimile number or e-mail address) as set forth on Schedule
38






--------------------------------------------------------------------------------




1.01(a) hereto, on Schedule 1 to Amendment No. 1 or on any Assignment and
Acceptance.
Notwithstanding the foregoing, any notice hereunder sent by e-mail shall be
solely for the distribution of (i) routine communications such as financial
statements and (ii) documents and signature pages for execution by the parties
hereto, and for no other purpose. Any party hereto may change its address,
facsimile number or email address for notices and other communications hereunder
by notice to the other parties hereto. All notices and other communications
given to any party hereto in accordance with the provisions of this Agreement
shall be deemed to have been given three (3) days after mailing or otherwise
upon delivery.
SECTION 8.02    Waivers; Amendments.
(a)No failure or delay by any Credit Party in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Credit Parties hereunder and
under the other Loan Documents are cumulative and are not exclusive of any other
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be permitted by Section 8.02(b),
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default or Event of Default, regardless of whether any Credit Party may have had
notice or knowledge of such Default or Event of Default at the time.
(b)Except as otherwise specifically provided herein, neither this Agreement nor
any other Loan Document nor any provision hereof or thereof may be waived,
amended or modified except, in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Loan Parties and the
Required Lenders; provided however, that no such waiver, amendment, modification
or other agreement shall:
(i)Increase the Commitment of any Lender without the prior written consent of
such Lender;
(ii)Reduce the principal amount of any Obligation or reduce the rate of interest
thereon, or reduce any fees payable under the Loan Documents without the consent
of the Lenders adversely affected thereby;
(iii)Postpone the scheduled date of payment of the principal amount of any
Obligation, or any interest thereon, or any fees payable under the Loan
Documents, or reduce the amount of, waive or
39






--------------------------------------------------------------------------------




excuse any such payment, or postpone the expiration of the Commitments or
postpone the Maturity Date without the consent of the Lenders adversely affected
thereby;
(i)change Section 2.08(a) without the prior written consent of each Lender
adversely affect thereby;
(ii)Without prior written consent of all Lenders:
(A)release all or substantially all of the Facility Guarantors under the
Guarantee (except in accordance with Section 7.02) or, if applicable, release
all or substantially all of the Collateral (except as provided in the Security
Documents or in accordance with Section 7.02) under the Security Documents (to
the extent in effect);
(B)subordinate the Obligations hereunder or, if applicable, the Liens granted
hereunder or under the other Loan Documents to any other Indebtedness or Lien,
as the case may be, other than the Liens securing the “Obligations” (as defined
in the First Lien Credit Agreement) of American Apparel (USA), LLC and the other
“Loan Parties” under the First Lien Loan Documents or the
“Obligations” (as defined in the Senior Notes Indenture) of American Apparel,
Inc. and the “Guarantors” under the Senior Notes Indenture and the other Senior
Notes Documents;
(C)change any of the provisions of this Section 8.02 or the definition of
“Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder; or
(D)change Section 8.04(a).
(c)    Notwithstanding anything to the contrary contained in this
Section 8.02, in the event that the Borrower shall request that this Agreement
or any other Loan Document be modified, amended or waived in a manner which
would require the consent of the Lenders pursuant to Section 8.02(b) and such
amendment is approved by the Required Lenders, but not by the requisite
percentage of all of the Lenders, the Borrower and such Required Lenders shall
be permitted to amend this Agreement without the consent of the Lender or
Lenders which did not agree to the modification or amendment requested by the
Borrower (such Lender or Lenders, collectively the “Minority Lenders”) subject
to their providing for (i) the termination of each Commitment of each of the
Minority Lenders, (ii) the addition to this Agreement of one or more other
Eligible Assignees, or an increase in the Commitment of one or more of the
Required Lenders, so that the Total Commitments after giving effect to such
amendment shall be in the same amount as the aggregate Commitments immediately
before giving effect to such amendment, (iii) if any Loans are outstanding
40






--------------------------------------------------------------------------------




at the time of such amendment, the making of such additional Loans by such onew
or increasing Lender or Lenders, as the case may be,more Eligible Assignees as
may be necessary to repay in full the outstanding Loans (including principal,
interest, fees and other amounts) of the Minority Lenders immediately before
giving effect to such amendment and (ivii) such other modifications to this
Agreement or the Loan Documents as may be appropriate and incidental to the
foregoing.
(d)    No notice to or demand on any Loan Party shall entitle any
Loan Party to any other or further notice or demand in the same, similar or
other circumstances. Each holder of a Note shall be bound by any amendment,
modification, waiver or consent authorized as provided herein, whether or not a
Note shall have been marked to indicate such amendment, modification, waiver or
consent and any consent by a Lender, or any holder of a Note, shall bind any
Person subsequently acquiring a Note, whether or not a Note is so marked. No
amendment to this Agreement or any other Loan Document shall be effective
against the Borrower or any other Loan Party unless signed by the Borrower or
other applicable Loan Party.
SECTION 8.03    Expenses; Indemnity; Damage Waiver.
(a)The Loan Parties shall be jointly and severally obligated pay all Credit
Party Expenses.
(b)The Loan Parties shall, jointly and severally, indemnify the Credit Parties
and each of their Subsidiaries and Affiliates, and each of their respective
stockholders, directors, officers, employees, agents, attorneys, and advisors of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all damages, actual
out-of-pocket losses, claims, actions, causes of action, settlement payments,
obligations, liabilities and related expenses, including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee, incurred, suffered,
sustained or required to be paid by, or asserted against, any Indemnitee arising
out of, in any way connected with, or as a result of (i) the execution or
delivery of any Loan Document or any other agreement or instrument contemplated
hereby, the performance by the parties to the Loan Documents of their respective
obligations thereunder or the consummation of the transactions
contemplated by the Loan Documents or any other transactions contemplated
hereby, (ii) any Loans or the use of the proceeds therefrom, (iii) any actual or
alleged presence or Release of Hazardous Materials on or from any property
currently or formerly owned, leased or operated by any Loan Party or any
Subsidiary, or any Environmental Liability related in any way to any Loan Party
or any Subsidiary, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to or arising from any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto or (v) any documentary taxes, assessments or
similar charges made by any Governmental Authority by reason of the execution
and delivery of this Agreement or any other Loan Document; provided, however,
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the




